The Attorney              General of Texas
                                         January     18,   1978
JOHN L. HILL
Attorney General


                   Dr. M. ~W.Roney, president              Opinion No. II- 1116
                   TexasState Technical Institute
                   Waco, Texas 76705                       Re: Status of Texas State Technical
                                                           Institute as an agency of the State of
                                                           Texas.

                   Dear Dr. Roneyz

                         You have asked whether Texas State Technical Institute is sn agency of
                   the State of Texas.

                          Texas State Technical Institute was created by an act of the Legislature
                   in 1965, Acts 1965, 59th Leg., ch. 91, at 220. At that time the Institute was
                   named the James Connally Technical Institute and was placed under the
                   governance of the Board of Directors of Texas A & M University. In 1969 the
                   name of the Institute was changed to the Texas State Technical Institute, and
                   its organixation and control was vested in a board of nine regents. Acts 1969,
                   6Ist Leg., ch. 179, at 515.

                         The members of the board are appointed by the Governor with the
                   advice and consent of the Senate.       Education Code S 135.22. ‘Ihey are
                   required to take the constitutional oath of office set out in article 16, section
                   1 of the Texas Constitution. Id. The property of the Institute is held in the
                   name of the State of Texas,        Education Code S 135.02. The Institute%
                   programs are subject to approval by the State Board of Vocational Education
                   and the Coordinating Board, Texas College and University System. Education
                   Code SS 135.03 and 135.04. The Board is authorized to collect tuition and fees
                   authorized by law. Education Code S 135.52. The Board is authorized to issue
                   revenue bonds of the same type which are authorized to be issued by state-
                   supported colleges and universities.    Education Code SS 135.56 and 55.01 -
                   55.41. Since its inceotion the institute has been funded bv legislative
                   appropriations. See e:       Acts 1965, 59th Leg., ch. 720, at 1872, -and Acts
                   1977, 65th Leg., cd’.&%     2703.

                         In light of these factors, we believe it is abundantly clear that Texas
                   State Technical Institute is an agency of the State of Texas. State of
                   Arkansas v. State of Texas, 346 U.S. 368 (1953): Allis-Chalmers Mfg.
                   Curtis Electrical C0..       s,W.2d 700 (Tex. 1954).(ficadma that Texas A & M is
                   an agency 0 rtheState of Texas); Attorney General Opinion H-365 (1974).
Dr. M. W. Roney   -   Page2   (H-1116)



                                 SUMMARY

          Texas State Technical Institute is an agency of the State of
          Texas.
                                         ,Very truly yours,




                                          Attorney General of Texas

APPROVED:                /        w




Opinion Committee




                                         P-   4566